Exhibit 10.23

             
(ACTIVANT LOGO) [d65442d6544201.gif]
            Incentive Bonus (IB) Plan   fy2008            CORPORATE

The Activant Solutions Inc. Annual Incentive Bonus Plan (the “Plan”) is designed
to create an incentive for participants to align their individual goals with
those of Activant Solutions Inc. (the “Company”) and to reward participants with
an incentive bonus award (“IB”) when the benefits of that alignment are
reflected in the Company’s financial results.
Bonuses are determined by evaluating the Company’s actual financial performance
against expected financial performance to produce an “Achievement Award
Percentage”; this Achievement Award Percentage is then multiplied against a
participant’s Target Incentive Compensation (“TIC”) to determine the
participant’s annualized target award. The participant’s annualized target award
(pro-rated as described below if participation is less than the full Plan
Period) is compared to the cumulative total of quarterly IB payments, if any,
made during the Plan Period and the remainder (including any “overachievement”
that occurs when the Achievement Award Percentage is greater than 100%) is
awarded as a “Final IB Achievement Award.”
PLAN PERIOD
The Plan Period is concurrent with the Company’s fiscal year (October 1 —
September 30). Each Plan Period stands alone.
ELIGIBILITY & PARTICIPATION
The TIC opportunities and qualifying jobs / job levels under the Plan are
subject to review and approval by the Chief Executive Officer (“CEO”). Employees
in these qualifying job / job levels who are not concurrently participating in
another Company incentive plan may be nominated by their management to
participate. The nominated employee becomes a Plan Participant if the nomination
is approved by the Senior Vice President of Human Resources (or, in the absence
of the Senior Vice President, the CEO). Participation (aside from removal or
termination from the Plan) will take effect with the start of the fiscal quarter
immediately following the associated status change. Except as otherwise approved
by the CEO or the Senior Vice President of Human Resources, participants must be
employed in a qualifying job / job level for a full fiscal quarter to be
eligible for a pro-rated TIC for that quarter.
Example 1 - Date Participation Begins
Employee receives a promotion effective February 1 and because of the promotion
is now in an eligible job and job level to participate in the Plan. If approved,
the earliest date the employee would become a Plan Participant is April 1 — the
beginning of fiscal Q3.
A Plan Participant may be removed from the Plan or have his or her TIC reduced
if his or her job performance, in the view of the Plan Participant’s management,
is not at least maintained at a level consistent with the “MC” classification on
the Company’s performance rating scale. Any Plan Participant who has a change in
his or her TIC (including a reduction in his or
her TIC or removal from the Plan other than for termination of employment) with
an effective date after the beginning of a fiscal quarter will have that change
impact his or her IB calculation at the beginning of the next quarter.
Example 2 - Date TIC Change is Effective
Plan Participant has a TIC increase of $2,000 as of November 1. Plan
calculations and awards will not be affected by the change until the quarter
that begins January 1.
A Plan Participant must be employed by the Company at the time of approval of
the Achievement Award Percentage for such Plan Participant to qualify for the IB
payment — such approval normally given 45-50 days after the quarter.
Participation in the Plan, and eligibility for IB, terminates immediately upon a
Plan Participant’s termination of employment.
FINANCIAL COMPONENTS
Company Performance Targets:
• Quarterly and annual adjusted EBITDA: Earnings Before Interest, Taxes,
Depreciation, and Amortization as defined under Activant’s existing bank credit
facility agreement as adjusted for the inclusion or exclusion of financial
components as defined by the Company’s Board of Directors (referred to in this
document as “adjusted EBITDA”).
• Quarterly and annual revenue: Revenue from the sale of goods and services.



1

 



--------------------------------------------------------------------------------



 



             
(ACTIVANT LOGO) [d65442d6544201.gif]
            Incentive Bonus (IB) Plan   fy2008            CORPORATE

QUARTERLY IB ACHIEVEMENT AWARDS
For fiscal quarters 1 – 3, an IB Achievement Award may be made, at the Company’s
discretion, when the minimum performance thresholds for adjusted EBITDA and
revenue established by the Compensation Committee of the Company’s Board of
Directors have been met. The award amount will be capped at 25% of the
participant’s annualized TIC for that quarter.
FINAL IB ACHIEVEMENT AWARD (includes Q4 quarterly ib achievement award & annual
overachievement, if applicable)

After the end of the Plan Period, audited annual financial results are used to
calculate an annualized target award for each Plan Participant, which is the
Plan Participant’s pro-rated TIC multiplied by the Achievement Award Percentage
and includes any “overachievement” under the matrix in Appendix 1, given the
Company’s actual audited financial performance for the fiscal year. This
annualized target award is then compared to the year-to-date total of quarterly
IB Achievement Award payments (if any) made over the Plan Period and if the
total of cumulative quarterly IB Achievement Award payments is:
LESS than the annualized target award: Plan Participants will be eligible to
receive the difference as their final IB Achievement Award.
MORE than the annualized target award: no further IB payments will be made.
The achievement and level of the Achievement Award Percentage is subject to
review and approval by the Compensation Committee of the Company’s Board of
Directors. The level of the Company’s financial performance is subject to the
review and approval of the Audit Committee of the Company’s Board of Directors.
IB payments are not made until after such review and approval by the
Compensation Committee and the Audit Committee for such fiscal quarter. Note:
Plan Participants
removed from the Plan as of the end of the Plan Period or earlier are ineligible
to receive a Final IB Achievement Award. Plan Participants added to the Plan
will not be eligible to participate until the first day of the fiscal quarter
after being added to the Plan.
Example 3 - Final Plan Payment Calculation, Less Than Full Year Participation

Assume: Participation began Q2 and the achievement award percentage is 100%.
(FORMULA) [d65442d6544202.gif]
IMPORTANT NOTE: EXCEPTIONS TO PLAN PROVISIONS AS STATED IN THIS DOCUMENT REQUIRE
SPECIFIC APPROVAL BY THE SENIOR VICE PRESIDENT OF HUMAN RESOURCES (OR CEO).
There is no vested entitlement to any bonus. Bonus payments are made at the sole
discretion of the Chief Executive Officer (subject to authorization by the Board
of Directors or the Compensation Committee of the Board of Directors). Plan
participants are advised against assuming that they will receive any payments
under the Plan in advance of any such payment; target awards represent
“pay-at-risk” and as such should not be prospectively relied on to meet
financial commitments. Incentive bonus plans and payment terms, including
individual participation and eligibility for payment, may be changed at any
time, retroactively or prospectively, with or without prior notice, at the
discretion of the Chief Executive Officer and all Company incentive plans
require review & approval by the Chief Executive Officer. No statement,
expressed or implied, or any other feature of the Plan affects the
employment-at-will status of Plan Participants.

2

 